EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicants' communications received on 01/19/2021.

Claim Status
Claims 39-59 are currently presenting for examination.
Claims 39-59 are ALLOWED.

Allowable Subject Matter
Claims 39-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 39-59 generally, none of the prior art references of record, including, but not limited to: Unger, US 7,100,194; Kroeger, US 6,243,424; Geile, US 2002/0015477 as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon [in the prosecution of the current patent application and its parents U.S. patent 10,511,417 and 8,953,641 and 7,787,431] of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, (as per claim 39 for example) prior art dealing with finding, locating control channel at the center of the band and storing its information is generally known to exist per se, (Unger, column 5, line 8-29). 
Nowhere in the prior art is found collectively the italicized claim elements (for example in claim 39): “the carrier frequency processing circuitry and the processor are configured to process a first bandwidth, wherein the first bandwidth includes a broadcast channel; the processor is configured to determine a full carrier bandwidth based on information in the broadcast channel, wherein the first bandwidth is a portion of the full carrier bandwidth and is located at a center of the full carrier bandwidth; and the carrier frequency processing circuitry and the processor are configured to receive control and data transmissions utilizing the full carrier bandwidth including bandwidth portions outside of the first bandwidth.”, at the time of the invention, serving to patently distinguish the invention from said prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KHOA HUYNH/Primary Examiner, Art Unit 2462